Order, entered January 15, 1968, granting plaintiff a trial preference pursuant to CPLR 3403, unanimously reversed, on the facts and law and in the exercise of discretion, without costs and without disbursements. Plaintiff is a resident of New Jersey; the accident happened in Demarest, New Jersey. Defendant Hertz Corporation is a Delaware corporation, licensed to do business in both New York and New Jersey. Defendants Greenbaum Bros, are a partnership having their place of business in New Jersey only. Where plaintiff is a resident of New Jersey, the accident happened in that State, and the defendants are licensed to do business or have their place of business in New Jersey, plaintiff could have brought the action in New Jersey. In these circumstances, we do not think plaintiff should be granted a preference over other causes on our calendar. (Defina v. Lehigh Val. B. B. Co., 211 App. Div. 870; Burton v. Long Is. B. B. Co., 89 N. Y. S. 2d 583; Tufts v. National Transp. Co., 87 N. Y. S. 2d 762.) Concur— Stevens, J. P., Steuer, McGivern, Rabin and McNally, JJ.